DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ANDREY SOLONENKO,
                            Appellant,

                                   v.

 GEORGIA NOTES 18, LLC, FELICE CELLINI, EDWARD B. CELLINI,
  NINA SOLONENKO, VALERIY SOLONENKO, LUCKY NATION, LLC,
RIVIERA ISLES MASTER ASSOCIATION, INC., UNKNOWN SPOUSE OF
 FELICE CELLINI a/k/a FELICE E. CELLINI, UNKNOWN SPOUSE OF
 NINA SOLONENKO, UNKNOWN SPOUSE OF VALERIY SOLONENKO,
ANY AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH, UNDER
  AND AGAINST THE HEREIN NAMED INDIVIDUAL DEFENDANT(S)
  WHO ARE NOT KNOWN TO BE DEAD OR ALIVE, WHETHER SAID
UNKNOWN PARTIES MAY CLAIM AN INTEREST AS SPOUSES, HEIRS,
    DEVISEES, GRANTEES, OR OTHER CLAIMANTS, TENANT #1,
TENANT #2, TENANT #3 and TENANT #4, the names being fictitious to
                account for parties in possession ,
                            Appellees.

                             No. 4D17-3744

                             [May 10, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel Lazarus, Judge; L.T. Case No.
CACE14-003589.

  Andrey Solonenko, Miramar, pro se.

   Marjorie H. Levine, Michael B. Stevens and Theodore A. Stevens of
Derrevere Stevens Black & Cozad, West Palm Beach, for Appellee Georgia
Notes 18, LLC.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2